Citation Nr: 1503545	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a mental disorder, to include schizophrenia, a nervous condition, depressive neurosis, and behavior disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran's period of active service began in May 1970 and ended in November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which denied the Veteran's request to reopen a claim for service connection for schizophrenia, also claimed as a nervous condition and previously rated as depressive neurosis to include character and behavior disorder.  The Veteran has perfected a timely of this determination.  See April 2011 RO Rating Decision, October 2012 Statement of the Case, and November 2012 Substantive Appeal. 

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains the April 2011 RO rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Following the issuance of the October 2012 statement of the case, and the filing of the November 2012 Substantive Appeal, new evidence was submitted in November 2012 and August 2013 of private medical treatment records reflecting mental health treatment received from Farmington State Hospital between August 1972 and May 1973.  Moreover, the additional evidence is more expansive than previously submitted - in January 1974 and July 1982 - treatment records from Farmington State Hospital found in the Veteran's VBMS file.  The additional evidence is "pertinent" to the Veteran's claim for service connection for mental disorder, to include schizophrenia, a nervous condition, depressive neurosis, and behavior disorder, as defined at 38 C.F.R. § 20.1304(c).  Cf. 38 U.S.C.A. § 7105(e) (West 2014).  A waiver of AOJ consideration, in the first instance, of these private treatment records was not provided.  Thus, the Board is left with no choice but to remand the Veteran's claim to the AOJ for consideration, in the first instance, of the newly submitted medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any pertinent treatment records, both VA and private, for his mental disorder, to include schizophrenia, a nervous condition, depressive neurosis, and behavior disorder.  The RO/AMC should secure any necessary authorizations, obtain the treatment records, and incorporate these records to the VBMS claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  After the above is completed, review all evidence received since the October 2012 Statement of the Case, to specifically include the private treatment records from Farmington State Hospital that were received into the record in November 2013 and August 2013, and re-adjudicate the Veteran's claim to reopen.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a Supplemental Statement of the Case containing notice of all relevant actions taken - including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



